Citation Nr: 1120285	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left shoulder disorder, claimed as left shoulder tendonitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from June 2000 to August 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for service connection for a left shoulder disorder.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Atlanta, Georgia. 

In his May 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  Such a hearing was scheduled for December 2010, and the Veteran was so notified in November 2010.  However, he failed to report at his scheduled time and thus far has not offered any explanation for his absence.  Accordingly, the Board will adjudicate the Veteran's appeal as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  There is competent evidence that the Veteran currently experiences a left shoulder disorder.  

2.  The Veteran was treated for left shoulder pain during his military service in October 2000.  

3.  There is no competent or credible lay or medical evidence of a connection between the Veteran's current left shoulder disorder and his military service.  



CONCLUSION OF LAW

A left shoulder disorder was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in October 2007.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the October 2007 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the April 2008 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs) and his VA medical treatment records.  The Veteran has submitted duplicates of his STRs.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As related below, there is competent evidence that the Veteran experiences a left shoulder disorder.  Furthermore, the Veteran was treated during his military service in October 2000 for left shoulder pain.  However, as shown in further detail below, there is no medical evidence of any chronic left shoulder disorder from the Veteran's military service to the present, nor has the Veteran provided any lay evidence regarding such a history, or described any type of connection between his military service and his current left shoulder disorder.  Without some evidence of a connection between his current left shoulder disorder and his military service, the Board finds no basis for a VA examination or medical opinion to be obtained.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims (Court) held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Left Shoulder Disorder

The Veteran has indicated that he currently experiences a left shoulder disorder, which he has identified as left shoulder tendonitis, due to his military service.  See the Veteran's September 2007 claim.

As mentioned, the first and perhaps most fundamental requirement for any service connection claim is proof the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present case, in February 2008, the Veteran was provided with a magnetic resonance imaging (MRI) study), which showed that the Veteran was experiencing some abnormality in his left shoulder with a "[m]ild increased MRI signal in supraspinatus tendon," a "trace effusion in the subacromial bursa," and "[m]ild cystic changes in posterior lateral aspect of anatomic neck of the left humerus."  As such, there is competent evidence that the Veteran is experiencing a left shoulder disorder, which may be considered for service connection.  

Consequently, the determinative issue is whether this condition is somehow attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In October 2000, a STR reveals that the Veteran was treated for left shoulder pain, indicated as being due to overuse.  There is no further evidence of treatment of the Veteran's left shoulder during his military service, including during several through examinations which diagnosed him with multiple sclerosis for which he was discharged from military service.  

In October 2007, the Veteran indicated that if the AOJ obtained his VA medical treatment records dating from 2002 to the present, these would show that he experiences a left shoulder condition that was related to his military service.  See also the Veteran's April 2008 notice of disagreement (NOD).  

The AOJ has obtained these records and they do not provide any such evidence.  In fact, in September 2002, the Veteran was provided with a thorough VA orthopedic examination that did not find any evidence of a left shoulder disorder at that time.  A later April 2003 VA medical treatment record shows that the Veteran was provided another comprehensive evaluation and again did not find any left shoulder disorder.  These records were generated with a view towards ascertaining the appellant's then state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  However, in September 2003, a VA medical treatment record noted that the Veteran had fallen in a parking lot and that his left shoulder and back were painful and his shoulder was popping when he moved it.  Then, later the same month, the Veteran was complaining of "pain and arthritis" in his left shoulder; however, no diagnosis was provided by his treating physician.  Arthritis, incidentally, must be objectively confirmed by x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A September 2004 VA medical treatment record notes that at that time the Veteran again complained of pain and popping in his left shoulder.  Finally, there is the February 2008 MRI that indicated some evidence of mild tendon abnormalities.  As such, the Veteran's STRs and VA medical treatment records do not provide any evidence of a relationship between the Veteran's current left shoulder disorder and his military service, either as indicating a current disorder due to his in-service injuries or showing a history of such a disorder dating from the time of his military service.

In his September 2007 claim, the Veteran indicated that he had received treatment for his left shoulder in October 2003, as is corroborated by the record.  Then, in his April 2008 notice of disagreement, the Veteran indicated that he had received treatment from the VA for his left shoulder from 2002 to the present.  However, as related above, the Veteran's VA medical treatment records do not show any such thing.  As such, this evidence does not directly show evidence of any connection between the Veteran's current left shoulder disorder and his service, nor is there any evidence of consistent treatment for such a disorder from the time of his military service to the time of the current claim.

Furthermore, the Veteran has not described any history of symptoms of his disorder dating from the time of his military service to the present, nor has he described any such relationship or connection between his military service and his current left shoulder disorder.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of any in-service symptomatology relating to his left shoulder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Finally, without evidence either from the Veteran or in the medical record of any connection between the Veteran's military service and his current left shoulder disorder, there is no competent medical or lay evidence to show a nexus between the Veteran's current left shoulder disorder and his period of active service, to include his October 2000 treatment for overuse of the left shoulder.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disorder, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder disorder is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


